Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Ruther appeals the district court’s order summarily dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court, Ruther v. Discount Tire Co. of VA, Inc., No. 1:16-cv-01046-LO-MSN (E.D. Va. Aug. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED